Title: To Alexander Hamilton from Nehemiah Freeman, 14 December 1799
From: Freeman, Nehemiah
To: Hamilton, Alexander


          
            Sir,
            Artillery Camp; near Harper’s Ferry December, 14th. 1799.
          
          The inclosed papers were directed to me, under the supposition I were at Fort Jay. They have been received, unaccompanied by William Rice, on whose subject they have been written. Lest necessary information should be diverted from its proper channel; I do myself the honour to transmit them to you. I refer in the first instance to Captain Stoddard’s letter, marked A.
          With perfect respect, I am Sir, Your most obed Serv.
          
            Neh. Freeman
            Capt. 1st R.A.E.
          
          Major General Hamilton
        